Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 1 of 34 Page ID #:1



  1 GARRY L. MONTANARI, State Bar No. 89790
    WESLEYS. WENIG, StateBarNo.162351
  2 MICHAELIS, MONTANARI & JOHNSON, P.C.
    4333 Park Terrace Dr. #100
  3 Westlake Village CA 91361
    Telephone No.: (818) 865-0444
  4
      Attorneys for Defendant
  5   RED BULL NORTH AMERICA, INC.
  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10

 11
       NELSON DANIEL FARR                         Case No.:
 12
       BUNKER, individually and as the
       personal representative of the
 13
       ESTATE OF MARIA JOHANNA
       PASSARELLI SCHLESINGER, and                NOTICE OF REMOVAL OF
 14    as the parent and legal guardian of        CIVIL ACTION UNDER 28 U.S.C.
       PHILIP AGNEW FARR, their minor             SECTION 1331 (Federal Question)
 15    son, and NELSON DANIEL FARR,

 16
                    Plaintiffs,
 17
       vs.
 18
       RED BULL NORTH AMERICA,
 19    INC.,

 20                 Defendants.

 21

 22   TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
 23   CENTRAL DISTRICT OF CALIFORNIA:
 24          Defendant RED BULL NORTH AMERICA, INC. ("RED BULL") hereby
 25   removes this pending action from the Superior Court of the State of California for the
 26   County of Los Angeles to this Court, pursuant to 28 U.S.C. section 1331, on the
 27   following grounds:
 28   III

                 NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTION 1331
Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 2 of 34 Page ID #:2



  1                       I.    PROCEDURAL HISTORY
  2          1.    This is a wrongful death and personal injury action arising from an
  3   aircraft accident, which occurred on January 24, 2020 in Iztapa, Guatemala.
  4         2.     This action was commenced on March 30, 2021, by the filing of a
  5 complaint in the Superior Court of the State of California for the County of Los
  6 Angeles, Case No. 21STCV12165 (hereinafter "the state action"). A true and correct
  7 copy of the original complaint is attached hereto, marked Exhibit A and incorporated
  8 herein by reference.
  9         3.     One defendant 1s named in the complaint: RED BULL NORTH
 10   AMERICA, INC.
 11         4.     Defendant was first served with a copy of the complaint on April 13,
 12 2021. Accordingly, this notice of removal is timely filed, pursuant to 28 U.S.C.
 13   section 1446(b), within 30. days of service on the defendant of the complaint filed in
 14   the State Action.
 15         5.     This action is a civil action of which the Court has original jurisdiction
 16 pursuant to 28 U.S.C. section 1331 because this is a civil action "arising under the
 17   Constitution, laws, or treaties of the United States." Accordingly, this action is
 18 removable under 28 U.S.C. section 144l(a).
 19                II.    ALLEGATIONS OF THE COMPLAINT
 20         6.     The complaint alleges that on January 24, 2020, plaintiff PHILIP
 21   AGNEW FARR suffered personal injuries and decedent MARIA JOHANNA
 22   PASSARELLI SCHLESINGER died as the result of being impacted on the ground
 23   by an experimental acrobatic aircraft being operated by Steven Andelin. (Exhibit A,
 24   complaint, p. 6, if22.)
 25         7.     Plaintiffs are a dual citizens of the United States and Guatemala and
 26 reside in the State of California. (Complaint, p. 2, ififl-2.)
 27          8.    The complaint alleges that RED BULL is a California corporation with
 28   its principal place of business in Santa Monica, California. (Complaint, p. 2, if4.)
                                                 2
                  NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTION 1331
Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 3 of 34 Page ID #:3



 I          9.     The complaint further alleges that the subject experimental acrobatic
 2    aircraft crashed into plaintiff PHILIP AGNEW FARR and plaintiffs' decedent as a
 3    result of the pilot negligently engaging in acrobatic flying practice prior to an air
 4 show organized by the Aeroclub of Guatemala that was to take place on January 25,
 5    2020 in Iztapa, Guatemala. (Complaint, iJiJ16-24.)
  6         10.    Plaintiffs' central allegation of negligence against defendant are that
  7   pilot Aridelin was negligent in his piloting of his aircraft based on, among other
 8    things, performing improper acrobatic maneuvers at low altitude, directly over the
  9   club and spectators, in an area where he should not have been performing.
 10   (Complaint, p. 11, iJ42.) Furthermore, plaintiffs' central allegations include that
 11   "Team Chambliss," which was conducting the flight, was negligent in properly
 12   organizing the acrobatic flying performed by pilot Andelin, failing to properly
 13   instruct and supervise pilot Andelin as to how, when and where to safely perform
 14   acrobatic maneuvers. (Complaint, p. 13, iJ50.)
 15                       III.   BASIS FOR REMOVAL
 16         A.      Federal Question
 17          11.    Removal of this action is proper because 28 U.S.C. section 1331
 18   authorizes removal on the ground of federal question. "The district court shall have
 19   original jurisdiction of all civil actions arising under the Constitution, laws, or
 20   treaties of the United States." (28 U.S.C §1331 (italics added).) Under 28 U.S.C.
 21   section 1331, an action "arises under" federal law if federal law creates the cause of
 22   action and/or grants federal jurisdiction to hear the case, or plaintiffs' right to relief
 23   necessarily depends on resolution ofa substantial question offederal law. (Grable
 24   & Sons Metal Products, Inc. v. Darue Engineering & Mfg. 545 U.S. 308, 314 (2005)
 25   (emphasis added).) Plaintiffs' right to relief in this matter necessarily depends on the
 26   resolution of a substantial question of federal law nainely: (1) the Chicago
 27   Convention On International Civil Aviation of 1944 ("Chicago Convention"), an
 28   aviation treaty; (2) aviation regulations issued pursuant to the Chicago Convention
                                                  3
                   NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTION 1331
Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 4 of 34 Page ID #:4



  1   by the Guatemalan government; and (3) an act of state in the form of a Certificate of
  2   Waiver issued by the Guatemalan government specific to the flight at issue and the
  3 air show, which allowed deviations from and modifications to Guatemala's aviation
  4   regulations.
  5          12.     A claim generally arises under federal law only when the "federal
  6   question is presented on the face of the plaintiffs properly pleaded complaint."
  7   (Valles v. Ivy Hill Corp. 410 F.3d 1071, 1075 (9th Cir. 2005).) However, "[f]ederal
  8   jurisdiction over a state law claim will lie if a federal issue is: (1) necessarily raised,
  9 (2) actually disputed, (3) substantial, and (4) capable of resolution in federal court
 10 without disrupting the federal-state balance approved by Congress." (Gunn v.
 11   Minton, 568 U.S. 251, 133 S.Ct. 1059, 1065 (2013) ("Gunn").) The complaint's lack
 12   of reference to federal law is not controlling. As long as the basis forthe federal issue
 13   is set forth, federal question jurisdiction attaches. (North American Phillips Corp. v.
 14   Emery Air Freight Corp. 579 F.2d 229, 233-234 (2nd Cir. 1978).)
 15          13.     The United States and Guatemala are both signatories to the Chicago
 16   Convention. The Chicago Convention is a treaty that applies specifically to air travel.
 17   (Board ofCounty Comm 'rs v. Aerolineas Peruanasa, S.A. 307 F.2d 802, 803 (5th Cir.
 18   1962); Nat'!. Steel Car, Ltd. v. Canadian Pac. Ry., Ltd. 357 F.3d 1319, 1331, n. 11
 19   (Fed. Cir. 2004).)
 20          14.     Article 12, Rules of the Air, of the Chicago Convention provides, in
21    pertinent part, as follows:
 22                  "Each contracting State undertakes to adopt measures to
 23                  insure that every aircraft flying over or maneuvering within
 24                  its territory and that every aircraft carrying its nationality
 25                  mark, wherever such aircraft may be, shall comply with the
 26                  rules and regulations relating to the flight and maneuver of
 27                  aircraft there in force. Each contracting State undertakes
 28                  to keep its own regulations in these respects uniform, to the
                                                   4
                   NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTION 1331
Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 5 of 34 Page ID #:5



  1                  greatest possible extent, with those established from time
  2                  to time under this Convention. Over the high seas, the
  3                  rules in force shall be those established under this
  4                  Convention. Each contracting State undertakes to insure
  5                  the prosecution of all persons violating the regulations
  6                  applicable."
  7         15.      Annex 2 of the Chicago Convention defines "acrobatic flight" as
  8 maneuvers "intentionally performed by an aircraft involving an abrupt change in its
  9 attitude, abnormal attitude, or an abnormal variation in speed." (Chicago Convention,
 10   Annex 2, Ch. 1.) Annex 2 also provides that acrobatic flight is strictly prohibited,
 11   unless flown "under conditions prescribed by the appropriate authority and as
 12   indicated by relevant information, advice and/or clearance from the appropriate air
 13   traffic services unit." (Chicago Convention, Annex 2, Ch. 3, sec. 3.1.7.) Aircraft are
 14   also not permitted to fly in prohibited or restricted areas unless "in accordance with
 15   the conditions of the restrictions or by pennission of the State over whose territory
 16   the areas are established." (Chicago Convention, Annex 2, Ch. 3, sec. 3.1.10.) "The
 17   pilot-in-command shall comply with the laws, regulations and procedures of those
 18   States in which operations are conducted." (Chicago Convention, Annex 6, Ch. 2,
 19 sec. 2.1.1.1.)
 20         16.      In accordance with the Chicago Convention, the United States, pursuant
 21   to the Federal Aviation Act, has issued comprehensive Federal Aviation Regulations
 22 ("FARs") through the Federal Aviation Administration ("FAA").                 The Federal
 23   Aviation Act (codified at49 U.S.C. §§40101-49105) and the FARs preemptterritorial
 24   standards of care for aviation safety. Thus, with respect to air safety, the standard of
 25   care applicable to causes of action arising out of aviation accidents in the United
 26   States is the standard of care set forth in the FARs. (See Abdullah v. American
 27   Airlines, Inc. 181 F.3d 363, 364-365 (3rd Cir. 1999).) Due to the FAA's
 28   establishment of complete and thorough safety standards in its regulations, there is
                                                 5
                  NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTION 1331
Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 6 of 34 Page ID #:6



  1   an overarching general standard of care set forth by those regulations with respect to
  2 aviation accident cases. (Id. at 365.) The Court of Appeal in Abdullah indicated that
  3   the standard arises in general from 14 CFR section 91.13(a), which provides "no
  4 person may operate an aircraft in a careless or reckless manner so as to endanger the
  5   life or property of another." (Abdullah, supra, 181 F.3d at 365.) When other FARs
  6 provide more specific standards of care to more specific aviation operations, they will
  7 apply. (Id. at 371.)
  8         17.    Pursuant to the Chicago Convention, Guatemala's General Directorate
  9   of Civil Aeronautics ("DGCA") also promulgated aviation regulations governing all
 1O aviation activities within Guatemala territory. These regulations cover, among other
 11   things, acrobatic flight, air shows, and the operation of experimental certificated
 12   aircraft in Guatemala. Those regulations are known as "Regulaciones de Aviacion
 13   Civil" ("RAC"). Like the FARs in the United States, the RACs set forth the standards
 14   of care for aviation safety in Guatemala.
 15         18.    RAC 02.143 - Limitations of flight in the proximity of air space where
 16   special aeronautical events are developing, provides as follows:
 17                "No person can operate an aircraft over or in the vicinity of
 18                an area of airspace that has been designated to hold a
 19                special aeronautical activity, such as: launching parachute
 20                jumpers, formation flights or air shows/spectacles in
 21                general."
 22         RAC 02.303 - Acrobatic flight, provides as follows:
 23                "No person may operate an aircraft in acrobatic flight:
 24                (a) Over any congested area of a city, town, or settlement;
 25                (b) Over an open air assembly of persons;
 26                ( c)   Within the lateral boundaries of the surface areas of an
 27                airspace designated for an airport;
 28                ( d)   Within 7,400 meters (4 nautical miles) from the center
                                                   6
                  NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTION 1331
Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 7 of 34 Page ID #:7



  1                 line of established airways;
  2                 (e) Below an altitude of 450 meters (1,500 feet) above the
  3                 surface; or
  4                 (f) When flight visibility is less than 5 kilometers (3 statute
  5                 miles)."
  6           For the purposes of this section, an acrobatic flight is referred to as an
  7   intentional maneuver involving abrupt change in the aircraft's attitude, an abnormal
  8 attitude, or abnormal acceleration, not applicable and/or unnecessary in a normal
  9 flight.
 10           RAC 02.319 - Aircraft with Experimental Certification: Limitations of
 11   Operation, provides as follows:
 12                 "(a)   No person may operate an airplane that has
 13                        experimental certification:
 14                 (1)    For any purpose other than that for which the
 15                        certificate was issued, or
 16                 (2)    To transport people or items for remuneration or rent.
 17                 (b)    No person may operate an airplane that has
 18                        experimental certification outside of the area
 19                        assigned by the DGAC until it demonstrates that:
 20                 (1)    The airplane is controllable throughout its entire
 21                        normal speed range and through all the maneuvers to
 22                        be executed, and
 23                 (2)    The aircraft does not possess dangerous operating
 24                        characteristics or design.
 25                 (c)    Unless otherwise authorized by the DGAC for
 26                        special operation limitations, no person may operate
 27                        an experimental aircraft over areas of dense
 28                        population, or in a congested airway. The DGAC
                                                   7
                  NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTION 1331
Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 8 of 34 Page ID #:8



  1                       may issue special limitations of operations for any
  2                       aircraft in particular that permit it to take off and
  3                       land on a densely populated area or a congested
  4                       airway in accordance with the terms and conditions
  5                       specified in the authorization in the interest of
  6                       safety.
  7                (d)    Every person operating an experimental aircraft
  8                       must:
  9                (1)    Warn all transported persons [passengers] of the
 10                       experimental nature of the aircraft.
 11                (2)    Operate under VFR only during the day unless it has
 12                       specific authorization otherwise by the DGAC, and
 13                (3)    Notify the control tower of the experimental nature
 14                       ofthe aircraft when operating that aircraft into or out
 15                       of airports with control tower services.
 16                (e)    The DGAC may dictate addition limitations that it
 17                       considers necessary, including limitations on the
 18                       people who may be transported by the aircraft."
 19         19.    In this case, a Certificate of Waiver was issued by Guatemala's DGAC
 20   to the Aeroclub of Guatemala, which was organizing and presenting the Iztapa Air
 21   Show. The Certificate was specifically issued to Aeroclub of Guatemala by the
 22   DGAC in accordance with the Chicago Convention and the RACs of Guatemala. The
 23   Certificate ofWaiver modified the Guatemalan RACs and granted permission and set
 24   forth conditions for the air show activities, acrobatic flight maneuvers, and crowd
 25   attendance pertinent to the flight at issue. Because it modified the RACs, its
 26   provisions set forth and inform the standards of care applicable to plaintiffs' action
 27   herein.
 28   ///
                                                 8
                  NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTION 1331
Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 9 of 34 Page ID #:9



  1         B.     Act Of State Doctrine
  2         20.    Certain claims that do not "arise under" a federal statute or a provision
  3   of the Constitution may fall within federal question jurisdiction as "arising under"
  4 federal common law. (Nat'! Farmers Union Ins. v. Crow Indian Tribe 471U.S.845,
  5   851-852 (1985); Illinois v. City ofMilwaukee, Wis. 406 U.S. 91, 100 (1972).) Suits
  6   involving international law "arise under" federal common law.
  7         21.    Official acts of a foreign sovereign within its own borders receive
  8   deference in domestic courts under the act of state doctrine. (Zivotofaky v. Kerry 57 6
  9   U.S. 1, 11 (2015).) Where a causal chain between a defendant's purported act and
 10 plaintiffs injury cannot be determined without investigating motives of a foreign
 11   government, the act of state doctrine is implicated. (O.NE. Shipping, Ltd. v. Flota
 12 Mercante Grancolombiana, S.A. 830 F.2d 449, 453 (2nd Cir. 1987) ("O.N.E.");
 13   accord,McElderryv. CathayPacificAirways,Ltd. 678F.Supp.1071, 1080(S.D.N.Y.
 14   1988), citing O.NE.)
 15         22.    The act of state doctrine serves as a basis for federal question jurisdiction
 16   when "the relief sought or the defense interposed would have required a court in the
 17   United States to declare invalid the official act of foreign sovereign performed within
 18   its own territory." (W.S. Kirkpatrick & Co. v. Environmental Tectonics Corp., Int'!
 19   493 U.S. 400, 405 (1990); Provincial Gov't Marinduque v. Placer Dome, Inc. 582
20    F.3d 1083, 1092 (9th Cir. 2009).)
21          23.    Federal courts routinely find that the issuance of a permit, such as the
22    Certificate of Waiver issued by Guatemala's DGAC, is a governmental function,
23    which triggers the act of state doctrine. (See Dominican Republic v. AES Corp. 466
24    F.Supp.2d 680, 695 (E.D. VA 2006) (governmental issuance of permit generally
25    triggers act of state doctrine); Advanfort Co. v. Cartner 2015 U.S. Dist. LEXIS,
26    199411 at* 19-20 (ED VA. 2015) ("Advanfort") (Republic ofMarshall Islands' denial
27    of permit was an act of state); Breeze Salt, Inc. v. Mitsubishi Corp. 899 F.3d 1064,
28    1070 (9th Cir. 2018) (issuance oflicense pertaining to country's natural resources is
                                                  9
                  NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTION 1331
Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 10 of 34 Page ID #:10



   1 an act of state); Malewicz v. City of Amsterdam 517 F.Supp.2d 322, 338 (D. DC
  2    2007) (government's issuance of an export license was an act of state); andAdvanfort
   3 Co. v. Int'! Registries, Inc. 2015 US Dist. LEXIS 90912, at *19 (ED. VA 2015)
  4 (Brazil's decision to deny license implicated act of state doctrine.).)
   5         24.     InAdvanfort, defendant International Registries, Inc. ("IRI") moved to
   6 dismiss two counts of plaintiffs' second amended complaint based on the act of state
   7 doctrine arising out of the Republic of the Marshall Islands' suspension of a security
   8   services permit. In its analysis, the Advanfort court identified the two elements which
   9 support invoking the act of state doctrine: (1) a public act by a foreign state; and (2)
  10   the act occurring within the sovereign foreign state's territory. (Advanfort, supra,
  11   2015 U.S. Dist. LEXIS 199411, at *16.) The court also noted that the doctrine was
  12   not inflexible and could still be applied even if all elements were not satisfied. (Id.)
  13   The Marshall Islands' decision to suspend a permit was determined to be a public act
  14   of state. (Id.) The plaintiffs argued that the doctrine was inapplicable because it was
  15   IRI's conduct that was allegedly at issue, not the conduct of the Marshall Islands.
  16   This argument lacked merit because the Marshall Islands was the authority that
  17   rejected the permit and because plaintiff did not demonstrate that IRI acted on its own
  18   in the matters at issue. (Id. at* 17-18.) The rejection of the permit was further found
  19   to be a public act since it was central to an issue in the case, not merely incidental.
  20   (Id. at * 18-20.)
  21          25.    The Guatemala DGAC's issuance of the Certificate of Waiver was a
  22   public act of state. The DGAC was created pursuant to Guatemalan Legislative
  23   Decree No. 1032. It is a Guatemalan governmental agency and its decision regarding
  24   the issuance of or denial of permits, such as Certificates of Waiver, are public acts
  25   which involve the regulation of aviation in Guatemala. In order to participate in air
  26   show activities in Guatemala, the air show organizer is required to obtain permits
  27   from the DGAC, such as a Certificate of Waiver, since acrobatic flight is generally
  28   prohibited (pursuant to the Chicago Convention and the RACs). Highly relevant and
                                                   10
                    NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTION 1331
Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 11 of 34 Page ID #:11



   1 central to plaintiffs' lawsuit is the fact that the flight and air show at issue could not
   2   have taken place in Guatemala but for the DGAC's issuance of the Certificate of
   3 Waiver. Moreover, the Certificate of Waiver contains requirements and permissions
   4 for certain types of flight, and when and where such flights could be conducted in
   5   connection with the subject air show, among other things. In other words, the pilot
   6 and the air show were governed by the requirements and permissions of the
   7   Certificate of Waiver issued by the Guatemalan DGAC specific to subject air show
   8 and subject flight. In that regard, the Certificate of Waiver is central to plaintiffs'
   9 complaint because it sets forth the standard of care and informs the duty of care
  1O applicable to plaintiffs' causes of action. The territorial requirement is also satisfied.

  11   The DGAC's decision to issue the Certificate of Waiver had its effect within
  12   Guatemala's territory and the flight at issue took place there.
  13         26.    Case law in an analogous setting also holds that a federal license can be
  14   the basis of the standard of care for purposes of establishing federal question
  15   jurisdiction. (Carrington v. City of Tacoma, Dep 't ofPub. Utilities, Light Div., 276
  16   F.Supp.3d 1035, 1039 (W.D. Wash. 2017) ("Carrington").) In Carrington, the
  17   plaintiffs attempted to sue defendant Tacoma Public Utilities ("TPU"), alleging state
  18   court claims for damages resulting from TPU's flow regimen for the Skokomish
  19   River. However, defendant TPU was operating pursuant to the requirements of a
  20   federal license issued by the Federal Energy Regulatory Commission ("FERC").
  21   Defendant TPU removed the case to federal court and argued that plaintiffs' state law
  22   causes of action necessarily raised two federal questions: (1) whether TPU breached
  23   the duty of care established by its federal license and (2) whether § 10(c) of the
  24   Federal Power Act preserved all state law damage claims. Plaintiffs sought remand
  25   and contended that the duty of care arises from state law not TPU's federal license
  26   issued by FERC. The United States District Court held that because plaintiffs' state
  27   law negligence claim necessarily raises a substantial federal question regarding the
  28   duty of care established by TPU's FERC license, plaintiffs' motion to remand for lack
                                                  11
                   NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTION 1331
Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 12 of 34 Page ID #:12



   1   of federal question jurisdiction lacked merit. (Carrington, supra, 276 F.Supp.3d at
   2   1042.)
   3         27.    A state law claim "necessarily raises" a federal question when the court
   4   must apply federal law to the facts of the plaintiffs' case. (Gunn, supra, 568 U.S. 251,
   5   133 S.Ct. at 1065.) In this case, plaintiffs' suit arises under federal law and the act
   6 of state doctrine and because suits involving international law arise under federal
   7   common law. The Carrington court held that the plaintiffs' negligence claim
   8   necessarily raises a federal question because defendant TPU's FERC license
   9 establishes the applicable duty of care. Similarly, in the present matter, plaintiffs'
  10   claims necessarily raise a federal question because Guatemala's DGAC issued a
  11   Certificate of Waiver - an act of state - which allowed for deviation from and
  12 modification of Guatemala's RACs. The deviations and modifications created by the
  13   act of state allowed the flight and air show at issue to transpire, including, but not
  14   limited to, the type and manner of acrobatic flight being conducted, its location, and
  15   the presence and location of an open air assembly of persons in the vicinity of the
  16   specially permitted flight operations, as well as the operation of experimental aircraft
  17   during the air show activity. Without the Certificate of Waiver, Guatemala's RACs
  18 would have set forth and informed the standard of care. However, in this case, the
  19 Certificate of Waiver issued by the government of Guatemala, just like the FERC
  20   license in Carrington, sets forth the duty of care directly applicable to the flight at
  21   issue because that flight and activities surrounding it, such as the air show and the
  22   assembly of persons, could not have taken place but for the express permission and
  23   conditions set forth in the Certificate of Waiver.
  24         28.    Plaintiffs' claims in this action involve federal question act of state
  25   issues which are substantial. Whether a federal issue is substantial is determined by
  26   "the importance of the issue to federal system as a whole." (Gunn, supra, 568 U.S.
  27   251, 133 S.Ct. at 1066.) In Carrington, the District Court determined that because
  28   it was necessary to interpret the defendant's FERC license to determine the duty of
                                                  12
                   NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTION 133 I
Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 13 of 34 Page ID #:13



   1   care, the plaintiffs' claims implicated a substantial issue of federal law. (Carrington,
   2   supra, 276 F.Supp.3d at 1042.) Similarly, in the present matter, it is necessary to
   3 interpret the Guatemala DGAC' s RACs and its specific Certificate of Waiver issued
   4   in this case in order to determine the duty of care at the time of the flight at issue,
   5   including presence of plaintiffs and plaintiffs' decedent. The duty and standard of
   6   care applicable to this case depends on the RACs and the Certificate of Waiver. Like
   7 the FERC in Carrington, and the FAA and its FARs as described in Abdullah,
   8 Guatemala's DGAC provides a comprehensive regulatory structure for aviation
   9 activities in Guatemala. Furthermore, DGAC's Certificate of Waiver regarding the
  10   specific activities relevant to the air show, and the subject flight involve an act of
  11   state specifically applicable to the flight at issue above and beyond the body of RACs
  12   generally applicable to all aviation activities throughout Guatemala.
  13         29.    There is no indication that the present matter is not capable of resolution
  14   in federal court without disrupting the federal-state balance approved by Congress.
  15   In fact, because it directly involves an act of state by the DGAC over matters that it
  16   has authority to govern within the state of Guatemala, it is appropriate to resolve this
  17   dispute in a federal forum. This case is set apart as comparatively rare by its
  18   international setting and the involvement of an act of state of a foreign government
  19   in foreign territory. Accordingly, the number of cases that are subject to federal
  20 jurisdiction under these circumstances would not significantly shift state law claims
  21   from state courts to federal courts.
  22                c.     The Venue Is Proper
  23         30.    This is the proper district for removal, pursuant to 28 U.S.C. section
  24   1441 (a), in that the Central District of California includes the County ofLos Angeles,
  25   and is "the district and division embracing the place where such action is pending."
  26                D.     Pleadings in the State Court Action
  27         31.    A copy of this Notice of Removal is being filed with the clerk of the
  28   court for the Superior Court for the State of California for the County ofLos Angeles,
                                                  13
                   NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTION 1331
Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 14 of 34 Page ID #:14



   1 and is being served upon plaintiffs and all parties of record, pursuant to 28 U.S.C.
   2   section 1446(d).
   3                        E.         Joinder of All Defendants
   4             32.        The removing defendant is the only named defendant. Accordingly, all
   5 named defendants have joined in this removal.
   6                        F.         No Related Case is Pending
   7             33.        To the best of defendant's knowledge, there are no cases presently
   8 pending in this Court that relate to the action that is the subject of this notice of
   9 removal.
  10                                              IV.   CONCLUSION
  11             For the foregoing reasons, this action is removable to the United States District
  12   Court for the Central District of California.
  13

  14   DATED: May 13, 2021                                 MICHAELIS, MONTANARI & JOHNSON


                                                        By:.~k~,~~-~~~«L£<'1L___'f,/)-
  15
  16

  17                                                       Attorneys for Defendant
                                                           RED BULL NORTH AMERICA, INC.
  18

  19   N :\21505\pld\p-nt.rcmoval.fed.court.wpd

 20
 21

 22
 23

 24

 25

 26
 27

 28
                                                             14
                          NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTION 1331
Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 15 of 34 Page ID #:15




                        EXHIBIT A
               Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 16 of 34 Page ID #:16
                                                                                     21STCV12165
                                      Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Serena MuriHo

Electronically FILED by Su   rior Court of California, County of Los Angeles on 03/30/2021 02:18 PM Sherri R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hernandez,Deputy   erk

                       1      Robins Kaplan LLP
                              Roman M. Silberfeld, Bar No. 62783
                       2      RSilberfeld@RobinsKaplan.com
                              Zac Cohen, Bar No. 316547
                       3      ZCohen@RobinsKaplan.com
                              2049 Century Park East, Suite 3400
                       4      Los Angeles, California 90067-3208
                              Telephone:    310 552 0130
                       5      Facsimile:    310 229 5800

                       6      Attorneys for Plaintiffs
                              Nelson Daniel Farr Bunker, et al.
                       7

                       8                                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
                       9                                                        COUNTY OF LOS ANGELES
                     10

                     11       NELSON DANIEL FARR BUNKER,                                                       Case No.              21STCV12165
    ,_,e:i j
                              individually and as the personal representative
                     12       of the ESTATE OF MARIA JOHANNA
    ~H~                       PASSARELLI SCHLESINGER, and as the                                               COMPLAINT FOR:
    ~ <~~!3          13       parent and legal guardian of PHILIP AGNEW

     ~~3
     f3 «:
                     14
                              FARR, their minor son, and NELSON
                              DANIEL FARR,
                                                                                                               1. Negligence (Wrongful Death and
                                                                                                               Survivor Action)
    ~                15                                    Plaintiffs,                                         2. Negligence (Personal Injury Action)
                     16                   v.                                                                   DEMAND FOR JURY TRIAL
                     17       RED BULL NORTH AMERICA, INC.,
                     18                                    Defendant.
                     19

                     20                  PlaintiffNelson Daniel Farr Bunker, individually and as the Personal Representative of the
                     21       Estate of his deceased wife Maria Johanna Passarelli Schlesinger, and as the parent and legal
                    22        guardian of Philip Agnew Farr, their minor son, and Plaintiff Nelson Daniel Farr, sue Defendant
                    23        Red Bull North America, Inc., and allege the following:
                     24

                    25

                    26

                    27

                    28


                                                                                                                                                                  COMPLAINT
                              61771011.1
           Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 17 of 34 Page ID #:17




               1                               PARTIES, JURISDICTION AND VENUE

               2             1.    Nelson Daniel Farr Bunker ("Nelson"), is a dual citizen of the United States and

               3    Guatemala, and resides in California. His address is 525 Willard Dr., Apt. 1912, Folsom, California

               4    95630. Nelson is suijuris. Nelson brings this suit (1) individually, (2) as the personal representative

               5    of the estate of his deceased wife Maria Johanna Passarelli Schlesinger, and (3) as the parent and

               6    legal guardian of Philip Agnew Farr Passarelli, their minor son. Philip is also a dual citizen of the

               7    United States and Guatemala, and resides in California. His address is the same as his father's.

                8   Philip brings this action through Nelson, his natural father and legal guardian.

               9             2.    Nelson Daniel Farr ("Daniel"), is a dual citizen of the United States and Guatemala,

               10   and also resides at 525 Willard Dr., Apt. 1912, Folsom, California 95630. Before the accident

               11   giving rise to this lawsuit, Daniel lived at 543 Mission De Oro Dr., Redding, California 96003.
!>,

::l 3          12   Daniel has lived in California for several years now. Daniel is Nelson and Maria Johanna's 21 year-
~     \<   ~
~~~
               13   old son, and Philip's older brother. Daniel is suijuris.

~§§            14            3.    Nelson, Philip, and Daniel are collectively, the "Plaintiffs."
~~
><:            15            4.    Defendant Red Bull North America, Inc. is a California corporation with its

               16   principal place of business in Santa Monica, CA.

               17            5.     Personal jurisdiction exists over Red Bull in California because Red Bull is a

               18   California corporation and conducts regular and substantial business there. Also, Plaintiffs' claims

               19   arise from the business Red Bull conducts in California.

               20            6.     Venue is proper in the Superior Court of Los Angeles because Red Bull is

               21   headquartered in Los Angeles County, and a substantial portion of the events giving rise to this

               22   lawsuit took place in Los Angeles County.

               23                                      FACTUAL BACKGROUND

               24                                    Red Bull Aud "Team Chambliss"

               25            7.     In what began as an energy drink company, Red Bull has turned into a global brand

               26   that now regularly sponsors spectacular stunts and extreme sporting events. Red Bull's slogan "Red

               27   Bull gives you wings" is about pushing all boundaries to accomplish what seems impossible to

               28   most.
                                                                      -2-
                                                                                                               COMPLAINT
                    61771011.1
          Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 18 of 34 Page ID #:18




              I            8.     Red Bull built its brand by sponsoring extreme sports like air racing, aerobatic
              2   flying, downhill mountain bike racing, base jumping, high diving, and cliff diving, just to name a
              3   few. The company spends more on sponsorships and marketing than it spends making the famous
              4   Red Bull energy drink. For example, Red Bull established the "Red Bull High Performance
              5   Center," a place where their athletes can train, in Santa Monica, California. Red Bull's marketing
              6   campaigns are wildly successful and have led to enormous profits for the company. The marketing

              7   and sponsorship strategy is run mostly from its California offices.

              8            9.     Kirby Chambliss is an aerobatic pilot and Red Bull athlete. He was recruited to Red
              9   Bull through its California operation. He leads "Team Chambliss," a group of aerobatic pilots. Red
             10   Bull sponsors the whole team and has for years. In fact, Red Bull and Mr. Chambliss contracted
             11   through Chambliss Aerobatics, LLC-a company Mr. Chambliss owns and controls-for the multi-
ei
,_l   3      12   industry giant to sponsor Team Chambliss. From its California operation, Red Bull orchestrated the
3~~          13
~ ~~
                  meetings and sponsorship negotiations between the parties. Mr. Chambliss also owns and controls

~§3          14   the company KNC 2, LLC.
(l «:
P:i          15            10.    Mr. Chambliss either individually, or through Chambliss Aerobatics, LLC,
             16   contracted with another aerobatic pilot, Steven Andelin, to fly as part of Team Chambliss. Mr.
             17   Andelin is based in California and has worked with Team Chambliss since at least as early as
             18   October 2018.

             19            11.    Red Bull officially discontinued its "Red Bull Air Races" at the end of the 2019
             20   season, but the company continued sponsoring Mr. Chambliss, "Team Chambliss," and Chambliss
             21   Aerob[!tics, LLC for air shows in 2020. During a January 7, 2020 podcast, Mr. Chambliss stated
             22   "I'm still sponsored by Red Bull North America," and "Red Bull gives me wings." Mr. Chambliss
             23   also stated that he had approximately 20 air shows already scheduled for the year.

             24            12.    The Red Bull website still shows videos and pictures of Mr. Chambliss in a Red
             25   Bull uniform, flying Red Bull branded aircraft, and at numerous Red Bull sponsored events. Mr.
             26   Chambliss is still pictured and listed on Red Bull's website as being part of the "Pilots and Members
             27   of the Race Committee."

             28
                                                                  -3-
                                                                                                          COMPLAINT
                  61771011.1
            Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 19 of 34 Page ID #:19




                                                                                                           0            -   CJ   x
                  2         f-          C   i a:rr><e.rtdbulC0"11en/"""irtd·bull-as·race·says·thanlc·jOU

                            ;:; l.pps   M Gm..i D b.TIA><    f:.'   M.,,.   ~""IUI
                  3

                  4

                  5

                  6

                  7

                  8

                  9

                 10

                 11
p..,
::L::            12
z<     j HJ
       I- ...,
...J   <(   ~



~~~
                 13
Ul     ~    3                       13.           Likewise, the "Team Chambliss" website continues to prominently display the Red
;?; ~            14
C) <
p::;                  Bull logo scattered across the webpage.
                 15

                 16                 14.           Prominent industry groups such as the International Council of Air Shows ("TCAS")

                 17   also continue to date to reflect listings for "Kirby Chambliss Aerobatics (Red Bull)" at multiple air

                 18   shows in 2021.

                 19                 15.           As a member organization of ICAS, if Red Bull did not approve of these listings on

                 20   the ICAS website or thought they were worded inaccurately, Red Bull could have immediately

                 21   caused these listings to be rectified, but these continue to be the listings to date.

                 22                                                                  The Air Show Tragedy In lztapa
                 23                 16.           On January 25, 2020, Team Chambliss was scheduled to perform at "Air Show

                 24   Iztapa" in lztapa, Guatemala.

                 25                 17.           The advertisements for the air show demonstrate that all of Team Chambliss-

                 26   including Mr. Chambliss and Mr. Andelin-was sponsored by Red Bull:

                 27

                 28
                                                                                                           -4-
                                                                                                                        COMPLAINT
                      617710 1l.I
               Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 20 of 34 Page ID #:20




                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11
p...
::L~                12
z<!'.   j Iii
        f- ..J
 ...J   <    ~
 ll,    Ul   Cl     13
< f;; ~
~ ~~
~       g    ...J   14
~       <(
p::;
                    15

                    16

                    17
                                                     4I     i           •         , ,   I        .
                    18

                    19

                    20

                    21               18.   Mr. Chambliss' s company KNC 2, LLC, owned the aircraft that Team Chambliss
                    22   planned to fly at the air show. Those a ircraft were flown to Guatemala from the United States. In
                    23   particular, Mr. Chambliss instructed Mr. Andel in to fly one of the aircraft, the N 540ZA, from the
                    24   United States to Guatemala.

                    25               19.   On January 24, 2020, the day before the air show, Team Chambliss participated in
                    26   a practice session. Guests and members of the " Aero Club" that was hosting the air show were
                    27   invited to attend the session.
                    28

                                                                            -5-
                                                                                                               COMPLAINT
                         6 17710 11. 1
           Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 21 of 34 Page ID #:21




               1            20.   Nelson, Philip, Maria Johanna, and Maria's mother, Maria Luisa Schlesinger
               2   Sempe, attended the practice session on January 24. Philip, who is a huge fan of flying, was given
               3   a "Red Bull Team Chambliss" hat by Mr. Chambliss himself. Philip hoped to get all of the pilots'
               4   autographs by the end of the day.

               5            21.   The practice session commenced. During the session, at approximately 5 :30 p.m.,
               6   Nelson moved a short distance away from his family to take pictures. Philip, his mother Maria
               7   Johanna, and his grandmother Maria Luisa stood together watching the practice session well within
               8   a "safe zone" of the show.

               9            22.   At that moment, the N540ZA Aircraft (the "Aircraft"), piloted by Mr. Andelin,
              10   tragically crashed into the ground. The crash killed Philip's mother Maria Johanna, his grandmother
              11   Maria Luisa, and catastrophically injured Philip. The horrific scene was caught on video.
p.,
:::l :;:      12            23.   At all relevant times, the Aircraft was owned by KNC 2, LLC, operated by
~~~t'l<(
              13   Chambliss Aerobatics, LLC as part of its "Team Chambliss" operations, sponsored by Red Bull,
      i~
~as           14   and piloted by Steven Andelin.
t3 «:
~             15            24.   Just before the crash, Mr. Andelin was performing improper and unsafe aerobatic
              16   flying maneuvers at a low altitude, directly over congested areas including the club and spectators,
              17   where he should not have been performing.

              18            25.   Upon hearing and seeing the commotion, Nelson raced back the short distance to
              19   his family, only to come upon the partially dismembered bodies of his wife and mother-in-law on
              20   the ground, and his son Philip spurting blood from a deep cut in his right thigh. Philip's right arm
              21   was shredded and burned.
              22            26.   Philip suffered a multitude of gruesome injuries. For example, the radial nerve in
              23   Philip's right arm was completely severed. As a result, Philip has permanently lost all functions
              24   associated with that nerve. Further, the median nerve in the right arm was stretched or stunted, and
              25   if the functions of the median nerve cannot be recovered, amputation of the right arm may be
              26   necessary. Philip also suffered numerous bone fractures in his right arm, and suffered a deep cut to
              27   the femoral artery in his right thigh which also resulted in nerve damage.
              28
                                                                   -6-
                                                                                                          COMPLAINT
                   61771011.1
          Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 22 of 34 Page ID #:22




               1                27.   After the crash, Philip and Nelson were airlifted to a hospital in Guatemala City
               2   where Philip underwent emergency surgery. According to the initial medical reports, Philip's right
               3   arm showed a 12 by 8 centimeter grossly contaminated transverse wound on the proximal third of
               4   the forearm with multiple disrupted muscles and tendons. X-rays of Philip's elbow showed
               5   dislocation associated to an epicondyle fracture of the distal humerus, proximal third fracture of
              6    ulna and radius bones with approximately 5 centimeters of diaphysial bone-loss on the radius bone.
              7    Philip's radial nerve was severed, and his median nerve was also damaged. The proximal third of
               8   Philip's right medial thigh also had an 8 by 8 centimeter grossly contaminated wound which
               9   required vascular repair. Because of the gravity of Philip's injuries, he was placed in the pediatric
              10   intensive care unit. During his stay at this hospital, Philip required multiple debridement procedures
              11   as well as several blood transfusions. Because of the gravity of Philip's injuries, medical
...,p..
. ., 3        12   professionals advised Philip to seek further care at the Hospital for Special Surgery ("HSS ") in New
3\0 ~         13
~ "'~              York.
~"'~...,
    ~ 1'l    14             28.       On January 30, 2020, Philip and Nelson were airlifted to New York, where Philip
 0
~            15    was admitted to the pediatric intensive care unit at New York Presbyterian Hospital ("NYP"). The
              16   next day, orthopedic doctors from NYP and HSS took Philip in for a debridement procedure and to
              17   evaluate his iajuries. The doctors determined that Philip's bone fractures needed to be addressed
             18    first.

             19             29.       On February 3, 2020, Philip underwent a 2.5 hour surgery at NYP, where doctors
             20    realigned the bones and replaced the hardware in his right arm. Then on February 5, 2020, Philip
             21    underwent a 4 hours surgery, during which the doctors performed another debridement, replaced
             22    hardware, and stabilized Philip's elbow. The next day, Philip was transferred to HSS. On February
             23    7, 2020 doctors performed another cleaning and debridement. A few days later, on February 10,
             24    2020, the doctors again performed cleaning and debridement, but also determined that Philip
             25    required a flap surgery to replace the muscle and tissue that he lost. On February 12, 2020, doctors
             26    performed the flap surgery. The doctors removed muscle and tissue from Philip's left thigh and
             27    placed it on his right forearm. That surgery lasted over 12 hours, but was unsuccessful because of
             28    the immense damage to Philip's right arm. After his flap surgery, Philip stayed in the intensive care
                                                                     -7-
                                                                                                            COMPLAINT
                   61771011.1
       Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 23 of 34 Page ID #:23




           1    unit and received several more blood transfusions. Because the flap sUl'gery failed, doctors

           2    considered the possibility of having to amputate Philip's right arm to preserve any semblance of

           3    functionality in his limb. On Febmary 14, 2020 the doctors performed a 4 hour surgery to try and

           4    clear out blood clots that had formed. Afterwards, Philip returned to the intensive care unit for close

           5    monitoring. On February 24, 2020, doctors closed the wound on Philip's left thigh from the flap

           6    surgery. During the same procedure, the doctors placed a synthetic material over tht; wound on

           7    Philip's right arm in order to prevent infection. On February 26, 2020, doctors began initial testing

           8    of prosthetic options for Philip's right hand. On February 27, 2020, Philip started daily sessions

           9    with an occupational therapist; his goal was to gain enough strength in his right arm so that doctors

          10    could amputate it below the elbow.

          11             30.    On March 2, 2020, doctors took a CT scan of Philip's arms, and performed a
Cl.,

::J3      12    dressing change on Philip's right arm. The next day, Philip was finally discharged from the hospital.
 ~:;: ~
~ig        13   At the end of the month, on March 27, 2020, after several in-person and video tele-heath therapy

 ~B§       14   sessions, Philip returned to the operating room as an out-patient for a cleaning and debridement
 ~~
~          15   procedUl'e, as well as a replacement of the protective synthetic material used on his wounds. At this

           16   stage, there was a significant clinical improvement in Philip's right arm, and doctors began to regain

           17   hope that the arm could be saved. Philip continued to work very hard in his physical therapy

           18   sessions and to regain strength.

           19            31.    After thorough evaluations, the doctors at HSS recommended that a team of doctors

           20   atthe University of California San Francisco ("UCSF") specializing in nerve repair take over

           21   Philip's care. A move to California also made sense for Philip because his older brother Daniel was

           22   living there. In June 2020, Philip and Nelson left to California. On July 16, 2020, Philip had his

           23   first appointment at The Peripheral Nerve Center at UCSF. The doctors there recommended another

           24   flap surgery. Meanwhile, Philip continued with physical and occupational therapy at a center in

           25   Sacramento, California.

           26            32.    On October 29, 2020, Philip underwent surgery at UCSF. The doctors performed

           27   various procedures simultaneously. The orthopedic team harvested a bone graft from Philip's hip

           28   to replace the 5 centimeter gap in his arm that existed due to bone-loss when his arm initially
                                                                  -8-
                                                                                                           COMPLAINT
                61771011.1
        Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 24 of 34 Page ID #:24




             1   fractured. The doctors also removed some hardware from Philip's elbow because of the physical
            2    pain it caused him. The doctors also performed the flap surgery. To complete the flap and
             3   reconstructive surgery, the doctors first harvested muscle from Philip's latissimus and placed it on
             4   his forearm. The doctors next harvested skin from Philip's leg to cover the muscle placed on his
             5   arm. The doctors then used Philip's severed radial nerve to innervate the muscle placed in his arm,
             6   all to diminish the physical pain that he endures because of it. The operation lasted 1O hours and
             7   Philip was again placed in the ICU and held under close observation. Philip was in the hospital for
             8   10 days following this surgery.
             9                33.   Philip's injuries, all a result of the crash, have forever changed his life, and the lives
           10    of his father Nelson and older brother Daniel.

            11                34.   When "Team Chambliss" and its pilots were flying during the practice session,
ei
~~~~g
            12   Nelson, Philip, Maria Johanna, and her mom Maria Luisa all believed that they were safe. They
            13   believed that they were safe because the air show and the practice session were Red Bull events
~ §§       14    with Red Bull branded aircraft. They trusted that Team Chambliss and Mr. Andelin would fly the
13 «:
~          15    Red Bull branded aircraft safely. They, under no circumstance, thought that Red Bull would put
           16    their lives in danger.

            17                35.   The very next week Red Bull sponsored Mr. Chambliss at another air show. That
           18 · next air show was supposed to have also featured Mr. Andelin. The advertisements for that next air
           19    show demonstrate that both Mr. Chambliss and Mr. Andelin were, once again, flying for Red Bull.
           20             36.       That next show took place just a week later, on February I and 2, 2020:
           21
           22
           23
           24
           25
           26
           27
           28
                                                                      -9-
                                                                                                                COMPLAINT
                 61771011.1
            Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 25 of 34 Page ID #:25




                 2

                 3

                4

                 5
                                                                                   I Y 2 DE FEBBEBO
                 6

                 7

                 8

                 9

                10

                11
p..,
~ ~             12
zj
< !-
        !13
        ..J
,..J <( "'
p., (/) "       13
~ f~
  0 §
(f)
~I::            14
~<
P:::            15

                16

                17

                18

                19

               20                                       PATROQNAN                                                               CO LABO RAN
               21
                                                                                                                           ~ )--- ~·      .           . !..
               22                                                                                                         ~       ,1     ~ ~;.:i PE~ONI
               23                                                                                                       n to       .1Ji~      G      ~      (!)CEL

                                     AAC. PROTECCICN CIVIL, BOllBEROS OE El SALVAOOR. CRUZ ROJA SALVAOOREHA. COllAHOOS OE SALVAllENTO, MIJUA. PNC, GAP, POUTUR, CRUZ VEAOE
               24

               25                                                              COUNT I - NEGLIGENCE
               26                                                   (Wrongful Death and Survival Action)
               27              37.         Plaintiffs incorporate by reference paragraphs 1 through 36 as though fully alleged

               28    here.
                                                                                                      - 10 -
                                                                                                                                                                             COMPLAINT
                     61771011. 1
          Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 26 of 34 Page ID #:26




              1             38.       Red Bull is vicariously liable for Mr. Andelin's failure to use ordinary care in
              2   piloting the Aircraft, and vicariously liable for Mr. Chambliss's and Chambliss Aerobatics, LLC's
              3   failure to use ordinary care in conducting the Iztapa air show practice session.
              4                                          Steven Andelin's Negligence

              5                 39.   Red Bull by and through its agents, actual, apparent and ostensible, including Mr.
              6   Andelin, had a duty to use that degree of care that an ordinarily careful and prudent company would
              7   use under the same or similar circumstances.

              8             40.       The California Civil Code provides that an agency is ostensible when the "principal
              9   intentionally, or by want of ordinary care, causes a third person to believe another to be his agent
             10   who is not really employed by him." See Civ. Code§ 2317.

             11             41.       In this case, Mr. Andelin was either the actual, apparent or ostensible agent of Red
ei
....i3       12   Bull. Any reasonably prudent person viewing, among other things, (I) the advertisements for the
 ~~~         13
~I~
                  Iztapa air show highlighting Mr. Andelin as part of "Red Bull Team Chambliss" and replete with

~§3          14   Red Bull branding and logos, (2) the Aircraft flown by Mr. Andelin at the practice session for the
tl   <:
~            15   air show covered in Red Bull branding and logos, (3) Mr. Andelin's uniform reflecting the Red Bull
             16   branding and logo, and (4) the information available on-line, including on the Red Bull and Team
             17   Chambliss websites, indicating Red Bull's sponsorship of "Team Chambliss" and Mr. Andelin's
             18   prior participation at other air shows as part of"Team Chambliss," would reasonably conclude that
             19   Mr. Andelin was an authorized agent of Red Bull. Indeed, Red Bull's own website assures
             20   consumers that "anything carrying our trademark can be relied on." All of these advertisements and
             21   other displays of the Red Bull branding and logos in conjunction with Mr. Andelin were part of
             22   Red Bull's marketing campaign, all designed to bring more profits to Red Bull.
             23             42.       Mr. Andelin had a duty to use that degree of care that an ordinarily careful and
             24   prudent pilot would use under the same or similar circumstances. Mr. Andelin was negligent in his
             25   piloting of the Aircraft based on, among other things, performing improper and unsafe aerobatic
             26   maneuvers at a low altitude, directly over the club and spectators, in an area where he should not
             27   have been performing.

             28
                                                                     - 11 -
                                                                                                             COMPLAINT
                  6177101 l.I
       Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 27 of 34 Page ID #:27




           1            43.   Red Bull is vicariously liable for any and all actions of Mr. Andelin, including his
           2   negligent piloting ofthe Aircraft at the Iztapa air show practice session, by reason of its principal
           3   and agent relationship with Mr. Andelin.

           4            44.   Maria Johanna was killed as a direct result of Mr. Andelin's negligent piloting of
           5   the Aircraft at the Iztapa air show practice session.

           6            45.   Plaintiffs are entitled to damages for Maria Johanna's wrongful death, including but
           7   not limited to the pecuniary losses suffered by reason of the death, grief, sorrow, funeral expenses,
           8   and the reasonable value of the services, consortium, companionship, comfort, society, instruction,
           9   guidance, counsel, training, and support of which Plaintiffs have been deprived because of Maria
          10   Johanna's wrongful death, further including, loss of probable support, past and future lost income,
          11   household services, and other value of benefits which would have been provided by the deceased.
p.,

::J3      12            46.   Plaintiffs further claim damages for what Maria Johanna may have suffered between
3!< ~     13
~r~
               the time of the crash, her injury, and her ultimate death, and for the recovery of which Maria

~a§       14   Johanna might have pursued had she not died. Those damages might include damages for injuries
13 <
~         15   like mental anguish, physical disability, conscious pain and suffering, pre-impact terror,
          16   disfigurement, and more.

          17            47.   Plaintiffs also claim punitive damages, which are appropriate in light of
          18   Mr. Andelin's extreme recklessness in piloting the Aircraft in total disregard of human life, and in
          19   light of the fact that it is Red Bull's corporate policy, through its officers, directors, and managing
          20   agents, to encourage extreme and recklessness behavior as a marketing strategy to increase sales of
          21   its product.

          22                  Kirby Chambliss's and Chambliss Aerobatics, LLC's Negligence
          23            48.   In addition to the above, Plaintiffs allege that Red Bull, by and through its agents,
          24   actual, apparent and ostensible, including Mr. Chambliss and his company Chambliss Aerobatics,
          25   LLC which at all relevant times operated "Team Chambliss," had a duty to use that degree of care
          26   that an ordinarily careful and prudent company would use under the same or similar circumstances.
          27            49.   Mr. Chambliss and Chambliss Aerobatics, LLC were either the actual, apparent or
          28   ostensible agents of Red Bull. Any reasonably prudent person viewing, among other things, (1) the
                                                               - 12 -
                                                                                                         COMPLAINT
               61771011.1
         Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 28 of 34 Page ID #:28




              1   advertisements for the Iztapa air show specifically highlighting Mr. Chambliss, "Red Bull Team
             2    Chambliss," and replete with Red Bull branding and logos, (2) the Aircraft flown by Mr. Chambliss
              3   at the practice session for the Iztapa air show covered in Red Bull branding and logos, (3) Mr.
              4   Chambliss' uniform reflecting the Red Bull logo, and (4) the information available on-line,
              5   including on the Red Bull and Team Chambliss websites, reflecting Red Bull's sponsorship of
              6   "Team Chambliss," would reasonably conclude that Mr. Chambliss and Chambliss Aerobatics,
              7   LLC were authorized agents of Red Bull. Indeed, Red Bull's own website assures consumers that
              8   "anything carrying our trademark can be relied on." All of these advertisements and other displays
              9   of the Red Bull branding and logos in conjunction with Mr. Chambliss and Chambliss Aerobatics,
            10    LLC were part of Red Bull's marketing campaign designed to bring more profits to Red Bull.
             11                50.   Mr. Chambliss and his entity Chambliss Aerobatics, LLC had a duty to use that
~
,_i3         12   degree of care that an ordinarily careful and prudent organizer of a performance of aerobatic flying
3\< ~
~!~
             13   would use under the same or similar circwnstances. In this case, Mr. Chambliss either individually
~§§         14    or through his entity Chambliss Aerobatics, LLC contracted for Mr. Andelin to perform at the Air
[3   ~
~           15    Show as part of "Team Chambliss" and sponsored by Red Bull. Mr. Chambliss and Chambliss
            16    Aerobatics, LLC were negligent in failing to properly organize the aerobatic flying performed by
             17   Team Chambliss, and specifically Mr. Andelin, at the practice session for the lztapa air show on
            18    January 24, 2020, and in failing to properly instruct and supervise Mr. Andelin as to how, when,
            19    and where to safely perform aerobatic maneuvers. Mr. Chambliss's and Chambliss Aerobatics,
            20    LLC's negligence in failing to properly instruct and supervise Mr. Andelin occurred both before
            21    the fatal flight, and while Mr. Andelin was in the air piloting the Aircraft and performing the
            22    improper aerobatic maneuvers at the practice session on January 24, 2020.
            23             51.       By reason of its principal and agent relationship with Mr. Chambliss and Chambliss
            24    Aerobatics, LLC, Red Bull is vicariously liable for any and all actions and omissions of Mr.
            25    Chambliss and Chambliss Aerobatics, LLC, including (I) their negligent and careless organizing
            26    of the aerobatic flying at the practice session for the air show, (2) their failure to properly instruct
            27    and supervise Mr. Andelin before the practice session for the air show, and (3) their negligent
            28
                                                                    -13 -
                                                                                                             COMPLAINT
                  61771011.1
            Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 29 of 34 Page ID #:29




                1   failure to instruct and supervise Mr. Andelin while he was in the air piloting the Aircraft during the
                2   practice session for the air show.

                3            52.    Maria Johanna was killed as a direct result of Mr. Chambliss's and Chambliss
                4   Aerobatics, LLC's negligence, for which Red Bull is vicariously liable.

                5            53.    Plaintiffs further claim punitive damages which are appropriate in light of
                6   Mr. Andelin's extreme recklessness in piloting the Aircraft in total disregard of human life as part

                7   of Team Chambliss, which was operated at all relevant times by Chambliss Aerobatics, LLC.
                8   Plaintiffs' claim for punitive damages is also based on Mr. Chambliss' complete failure to organize
                9   the practice session and instruct Mr. Andelin as he flew for Team Chambliss, and in light of the
               10   fact that it is Red Bull's corporate policy, through its officers, directors, and managing agents, to
               11   encourage such extreme recklessness as a marketing strategy to increase sales of its product.
ei
....l   3      12            Wherefore, Plaintiffs pray for judgment against Red Bull as follows:
3\< ~
~ i~
               13            (A)    For general damages suffered by Plaintiffs for loss of love, affection, care, society,

~§3            14   service, comfort, support, right to support, companionship, solace or moral support, expectations
 Cl     <
~              15   offuture support and counseling, other benefits a.nd assistance of Maria Johanna according to proof;
               16            (B)    For economic damages suffered by Plaintiffs related to the loss of earnings and loss
               17   of financial support from Maria Johanna;

               18            (C)    For economic damages suffered by Plaintiffs related to burial and funeral expenses
               19   according to proof;

               20            (D)    For prejudgment interest and post-judgment interest and costs;
               21            (E)    For punitive damages in such sums as will serve to punish and deter Red Bull from
               22   future wrongdoing; and

               23            (F)    For such other and further relief as the court deems just and proper.
               24

               25                                        COUNT II- NEGLIGENCE
               26                                         (Personal Injury Action)
               27            54.    Plaintiffs incorporate by reference paragraphs 1 through 36 as though fully alleged
               28   here.
                                                                    - 14 -
                                                                                                             COMPLAINT
                    61771011.1
           Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 30 of 34 Page ID #:30




               1            55.   Red Bull is vicariously liable for Mr. Andelin's failure to use ordinary care in

               2   piloting the Aircraft, and for Mr. Chambliss' and Chambliss Aerobatics, LLC's failure to use

               3   ordinary care in conducting the Iztapa air show practice session

               4                                     Steven Andelin's Negligence

               5            56.   Red Bull by and through its agents, actual, apparent and ostensible, including Mr.

               6   Andelin, had a duty to use that degree of care that an ordinarily careful and prudent company would

               7   use under the same or similar circumstances.

               8            57.   The California Civil Code provides that an agency is ostensible when the "principal

               9   intentionally, or by want of ordinary care, causes a third person to believe another to be his agent

              10   who is not really employed by him." See Civ. Code § 2317.

              11            58.   In this case, Mr. Andelin was either the actual, apparent or ostensible agent of Red

j3            12   Bull. Any reasonably prudent person viewing, among other things, (1) the advertisements for the
~~~
!~~           13   Iztapa air show highlighting Mr. Andelin as part of "Red Bull Team Chambliss" and replete with

~~~
('.l   ~
              14   Red Bull branding and logos, (2) the Aircraft flown by Mr. Andelin at the practice session for the
P:i           15   air show covered in Red Bull branding and logos, (3) Mr. Andelin's uniform reflecting the Red Bull

              16   branding and logo, and (4) the information available on-line, including on the Red Bull and Team

              17   Chambliss websites, indicating Red Bull's sponsorship of "Team Chambliss" and Mr. Andelin's

              18   prior participation at other air shows as part of"Team Chambliss," would reasonably conclude that

              19   Mr. Andelin was an authorized agent of Red Bull. Indeed, Red Bull's own website assures

              20   consumers that "anything carrying our trademark can be relied on." All of these advertisements and

              21   other displays of the Red Bull branding and logos in conjunction with Mr. Andelin were part of

              22   Red_Bull's marketing campaign, all designed to bring more profits to Red Bull.

              23            59.   Mr. Andelin had a duty to use that degree of care that an ordinarily careful and

              24   prudent pilot would use under the same or similar circumstances. Mr. Andelin was negligent in his

              25   piloting of the Aircraft based on, among other things, performing improper and unsafe aerobatic

              26   maneuvers at a low altitude, almost directly over the club and spectators, in an area where he should

              27   not have been performing.

              28
                                                                  - 15 -
                                                                                                           COMPLAINT
                   61771011.1
         Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 31 of 34 Page ID #:31




             1                60.   Red Bull is vicariously liable for any and all actions of Mr. Andelin, including his
             2   negligent piloting of the Aircraft at the IZtapa air show practice session, by reason of its principal
             3   and agent relationship with Mr. Andelin.

             4                61.   Philip suffered grave bodily injuries as a direct result of the negligent conduct of
             5   Mr. Andelin, for which Red Bull is vicariously liable.

             6            62.       Not only has Philip suffered catastrophic and permanent physical injuries, but the

             7   emotional distress, suffering, anguish, fright, horror, nervousness, grief, anxiety, and worry he has

             8   suffered and continues to suffer, particularly after standing immediately next to his mother and

             9   grandmother at the moment they were partially dismembered and killed, is enormous.
            10                63.   Nelson and Philip also claim punitive damages which are appropriate in light of Mr.
            11   Andelin's extreme recklessness in piloting the Aircraft in total disregard of human life and in light
,_,p..
,_,3        12   of the fact that it is Red Bull's corporate policy, through its officers, directors, and managing agents,
 ~~~
~1~         13   to encourage such extreme recklessness as a marketing strategy to increase sales of its product.

 ~a§        14                      Kirby Chambliss's and Chambliss Aerobatics, LLC's Negligence
 15 <
~           15            64.       In addition to the above, Plaintiffs allege that Red Bull, by and through its agents,
            16   actual, apparent and ostensible, including Mr. Chambliss and his company Chambliss Aerobatics,
            17   LLC which at all relevant times operated "Team Chambliss," had a duty to use that degree of care
            18   that an ordinarily careful and prudent company would use under the same or similar circumstances.
            19                65.   Mr. Chambliss and Chambliss Aerobatics, LLC were either the actual, apparent or
            20   ostensible agents of Red Bull. Any reasonably prudent person viewing, among other things, (1) the
            21   advertisements for the Iztapa air show specifically highlighting Mr. Chambliss, "Red Bull Team
            22   Chambliss," and replete with Red Bull branding and logos, (2) the Aircraft flown by Mr. Chambliss
            23   at the practice session for the Iztapa air show covered in Red Bull branding and logos, (3) Mr.
            24   Chambliss' uniform reflecting the Red Bull logo, and (4) the information available on-line,
            25   including on the Red Bull and Team Chambliss websites, reflecting Red Bull's sponsorship of
            26   "Team Chambliss," would reasonably conclude that Mr. Chambliss and Chambliss Aerobatics,
            27   LLC were authorized agents of Red Bull. Indeed, Red Bull's own website assures consumers that
            28   "anything carrying our trademark can be relied on." All of these advertisements and other displays
                                                                   - 16 -
                                                                                                             COMPLAINT
                 61771011.1
         Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 32 of 34 Page ID #:32




             1    of the Red Bull branding and logos in conjunction with Mr. Chambliss and Chambliss Aerobatics, .
             2    LLC were part of Red Bull's marketing campaign designed to bring more profits to Red Bull.
             3             66.    Mr. Chambliss and his entity Chambliss Aerobatics, LLC had a duty to use that
             4    degree of care that an ordinarily careful and prudent organizer of a performance of aerobatic flying
             5    would use under the same or similar circumstances. In this case, Mr. Chambliss either individually
             6    or through his entity Chambliss Aerobatics, LLC contracted for Mr. Andelin to perform at the Air
             7    Show as part of "Team Chambliss" and sponsored by Red Bull. Mr. Chambliss and Chambliss
             8    Aerobatics, LLC were negligent in failing to properly organize the aerobatic flying performed by
             9    Team Chambliss, and specifically Mr. Andelin, at the practice session for the Iztapa air show on
            10    January 24, 2020, and in failing to properly instruct and supervise Mr. Andelin as to how, when,
            11    and where to safely perform aerobatic maneuvers. Mr. Chambliss's and Chambliss Aerobatics,
j3          12    LLC's negligence in failing to properly instruct and supervise Mr. Andelin occurred both before
3~~         13    the fatal flight, and while Mr. Andelin was in the air piloting the Aircraft and performing the
~~~
~B§         14    improper aerobatic maneuvers at the practice session on January 24, 2020.
1'.l ~
~           15             67.    By reason of its principal and agent relationship with Mr. Chambliss and Chambliss
            16    Aerobatics, LLC, Red Bull is vicariously liable for any and all actions and omissions of Mr.
            17    Chambliss and Chambliss Aerobatics, LLC, including (1) their negligent and careless organizing
            18    of the aerobatic flying at the practice session for the air show, (2) their failure to properly instruct
            19    and supervise Mr. Andelin before the practice session for the air show, and (3) their negligent
            20    failure to instruct and supervise Mr. Andelin while he was in the air piloting the Aircraft during the
            21    practice session for the air show.

           . 22           . 68.   Philip suffered grave bodily injuries as a direct result of Mr. Chambliss's and
            23    Chambliss Aerobatics, LLC's negligence for which Red Bull is vicariously liable in all respects.
            24             69.    Not only has Philip suffered catastrophic and permanent physical injuries, but the
            25    emotional distress, suffering, anguish, fright, horror, nervousness, grief, anxiety, and worry he has
            26    suffered and continues to suffer, particularly having been standing immediately next to his mother
            27    and grandmother at the moment they were partially dismembered and killed, is enormous.
            28
                                                                   - 17 -
                                                                                                             COMPLAINT
                  61771011.1
       Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 33 of 34 Page ID #:33




            1            70.     Plaintiffs Nelson and Philip further claim punitive damages which are appropriate
           2    in light of Mr. Andelin's extreme recklessness in piloting the Aircraft in total disregard of human
           3    life as part of Team Chambliss operated through Chambliss Aerobatics, LLC, and Mr. Chambliss's
           4    complete failure to organize the practice session and instruct Mr. Andelin as he flew for Team
           5    Chambliss, and in light of the fact that it is Red Bull's corporate policy, through its officers,
           6    directors, and managing agents, to encourage such extreme recklessness as a marketing strategy
           7    to increase sales of its product.

            8            WHEREFORE, Plaintiffs Nelson Farr Bunker on behalf of his son Philip Agnew Farr, a
           9    minor, and Philip Agnew Farr, by his natural father and legal guardian Nelson Farr Bunker, pray
          10    judgment against Defendant Red Bull as follows:

          11             (A)    For compensatory damages for all of Philip's injuries, including emotional pain and
ei
e-i3      12    suffering, in an amount to be proven at trial;
3~~        13
~~~
                         (B)    For punitive damages in such sums as will serve to punish and deter Red Bull from

~~3       14    future wrongdoing;
~«:
p::       15             (C)    For prejudgment interest and post-judgment interest and costs; and
          16             (D)    For such other and further relief as the court deems just and proper.
          17

          18                                        DEMAND FOR JURY TRIAL
          19             Plaintiffs hereby demand a jury trial on all matters triable to a jury.
          20
                                                                      ROBINS KAPLAN LLP
          21    Dated: March 30, 2021



                                                                      "''~
          22

          23
                                                                           ROtnallMiiberfe
          24
                                                                      Attorneys for Plaintijfe
          25                                                          Nelson Daniel Farr Bunker, et al.

          26

          27

          28
                                                                  - 18 -
                                                                                                          COMPLAINT
                61771011.l
Case 2:21-cv-04040-MWF-AS Document 1 Filed 05/13/21 Page 34 of 34 Page ID #:34



   1                                  PROOF OF SERVICE
   2   STATE OF CALIFORNIA
   3   COUNTY OF LOS ANGELES
                                               ~   S.S.

   4         I am employed in the County of Los Angeles, State of California. I am over
       the age of 18 and not a party to the within action; my business address is 4333 Park
   5   TeITace Dr. #100, Westlake Village, California 91361.
   6         On the date set forth below, I served the foregoing document described as
       NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTION
   7   1331 (Federal Question) on the interested parties in this action by presenting the
       foregoing to the Clerk of the Court for filing and uploading to the CM/ECF system
   8   which will send notification of such filing to the following:

   9   Roman M. Silberfeld, Esq.                          Attorneys for plaintiffs
       Zac Cohen, Esq.
  10   Robins Kaplan LLP
       2049 Century Park East #3400
  11   Los Angeles, CA 90067-3208
       tel: (310) 552-0130; fax: (310) 229-5800
  12   emails: RSilberfeld@RobinsKaplan.com; ZCohen@RobinsKaplan.com
  13   [X] (Federal) I declare that: [X] I am employed in the office of a member of the bar
       of this Court at whose direction this service is being made; or [ ] I am a member of
  14   the bar of this Court. I declare under penalty of perjury under the laws of the United
       States of America that the foregoing 1s true and coITect.
  15

  16   fX] ( CM/ECF) Pursuant to the Rules of the United States Court Procedural Rules
       for Electronic Case Filing and the Case Management/Electronic Case Filing Rules,
  17   I electronically served the above-listed document on the parties shown above in this
       matter.
  18
       []     (FEDERAL EXPRESS) I deposited such envelope at the Federal Express
  19   office located at Westlake Village, California. The envelope was mailed fully
       prepaid. I am "readily familiar" with firm's practice of collection and processing
  20   correspondence for mailing with Federal Express. It is deposited with the Westlake
       Village Federal Express service on that same day in the ordinary course of business.
  21   I am aware that on motion of party served, service is presumed invalid if cancellation
       date is more than 1 day after date of deposit for overnight mailing in affidavit.
  22

  23          I declare under penalty of perjury under the laws of the State of Califmnia that
       the foregoing is true and coITect.
 24
 25          Executed on May 13, 2021 at Westlake Village, California.


                                                      tat?:c~
 26
 27                                                   Barbara Hassmann:CCLS
                                                          California Certified Legal Secretary
 28
